Citation Nr: 1433258	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1991 and from January 2003 to September 2003, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at an October 2012 Board hearing by the undersigned held by videoconference from the RO, a transcript of which is of record.

Subsequent to the October 2012 Board hearing, the Veteran submitted additional evidence along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  Accordingly, appellate adjudication may proceed.


FINDING OF FACT

The competent evidence of record does not relate the Veteran's currently diagnosed sleep apnea to his active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A January 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2012 VA examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record reflects that the Veteran's first period of active service was from July 1987 to April 1991.  National Guard Bureau (NGB) Forms 22 also reflect service in the Army National Guard from April 1991 to December 2004 and January 2006 to January 2009.  A Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, reflects that during the first period of National Guard service, he was ordered to active duty for the period January 2003 to September 2003 in support of Operation Enduring Freedom in accordance with 10 U.S.C. § 12304.  

Section 12401 of title 10, U.S. Code, provides that "members of the [National Guard] are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990).  The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Therefore, VA recognizes that the Veteran had two periods of active Federal service: July 1987 to April 1991 and January 2003 to September 2003.

Service treatment records from the Veteran's first period of service show August 1988 complaints of dizziness, assessed as dehydration; June 1989 complaints of sore throat, assessed as strep infection; May 1990 complaints of feeling tired and 2-3 episodes per night of nocturia, assessed as polyuria; and June 1990 complaints of sore throat assessed as pharyngitis, likely bacterial.

Records dated between April 1991 and January 2003 include the February 1994 and July 1998 Reports of Medical History wherein the Veteran denied frequent trouble sleeping.  July 1999 records show that after being treated for severe snoring, restless sleep, and fatigability with middle insomnia, and a history of sore throats, the Veteran underwent a tonsillectomy and uvulopalato-pharyngoplasty in July 1999.  One July 1999 record indicated that the Veteran had a non-obstructive sleep pattern with no documented apnea; another noted that the Veteran's pre-operative diagnoses included "sleep apnea by history."

Service treatment records from his second period of service include March 2003 complaints of sore throat, assessed as acute upper respiratory infection; the January 2003 Report of Medical Assessment prior to deployment wherein the Veteran did not mention sleep apnea when noting other medical conditions; and an August 2003 post-deployment health assessment noting that the Veteran did not feel tired after sleeping during deployment or after deployment.

Records dated after his second period of active service, but prior to his January 2009 retirement from the National Guard, include the March 2004 Report of Medical Examination and Report of Medical History in which the Veteran denied having trouble sleeping and reported treatment for tonsillitis, strep throat and ear infection; a May 2005 record noting that the Veteran was unable to deploy secondary to his sleep apnea; January 2007 and February 2007 fee-basis sleep study records showing a diagnosis of moderate severe obstructive sleep apnea; February 2007 and May 2008 Annual Medical Certificates on which the Veteran reported being treated for sleep apnea; a January 2008 permanent physical profile noting sleep apnea requiring a continuous positive airway pressure (CPAP) machine; March 2007 and April 2007 records show periodic checkups of the CPAP system; and a 2009 memorandum indicating the Veteran's disqualification from service based on his sleep apnea diagnosis.  VA treatment records dated after separation from the National Guard show ongoing treatment for sleep apnea.  Finally, May 2009 and November 2012 lay statements from the Veteran's friends and wife indicate that they observed the Veteran having sleep apnea-type symptoms to include snoring and trouble breathing while sleeping.  Specifically, the Veteran's wife stated that she had witnessed these symptoms since 2000, and that it became worse after he returned from overseas deployment in August 2003.

The evidence of record does not relate the Veteran's sleep apnea to his military service.  The February 2012 VA examiner opined that the Veteran's sleep apnea was less likely as not incurred in or otherwise related to his military service.  This examiner pointed out that the sore throats documented during his first period of service had other etiologies, including strep infection, and the frequent urination, polydipsia and fatigue was diagnosed as polyuria rule out diabetes.  Thus, the in-service sore throats and swollen tonsils were not related to his currently diagnosed sleep apnea; the "somewhat tired" feeling he reported was likely secondary to his nocturia.  Importantly, the August 2003 post-deployment questionnaire noted the Veteran's denial of feeling tired after sleeping.  Therefore, and consistent with the reports of his wife, the examiner concluded that the Veteran's sleep apnea most likely had onset between his first and second periods of service.

To the extent that the April 2012 private opinion letter concluded that the Veteran's sleep apnea onset was during military service, the Board does not find this opinion probative.  The private physician, Dr. Whites, supports this opinion by citing to the Veteran's 1999 uvuloplasty, his reported 1999 onset of snoring and other sleep apnea symptoms, the Veteran's report at a January 2007 private visit that his snoring began in 1997 and his daytime sleepiness began in 1999, his wife's report that she had observed his sleep apnea symptoms after she met him in 1999, and the Veteran's friend's observation of his sleep apnea symptoms during their 2003 deployment.  However, this all suggests that the Veteran's sleep apnea onset in 1999, during his National Guard service.  As noted above, National Guard service other than that when called into duty under Title 10 orders (such as the Veteran's 2003 active service overseas, as noted on his DD-214) does not constitute active Federal service.  10 U.S.C.A. § 12401.  Thus, Dr. Whites essentially states that the sleep apnea began not during active duty, but between active duty periods. 

Further, consideration must be given to whether the Veteran's sleep apnea, which the record establishes onset between his first and second periods of active duty service, was aggravated during or by his second period of active duty service.  Here, the record does not establish that the Veteran received treatment for sleep apnea while serving overseas.  His August 2003 post-deployment questionnaire noted the Veteran's denial of feeling tired after sleeping, a symptom he repeatedly endorsed in the approximate onset period; and the March 2004 Report of Medical Examination and Report of Medical History note the Veteran's denial of trouble sleeping.  

To the extent that his wife's June 2009 statement indicated that it had gotten worse after he returned from Pakistan in August 2003, the record does not reflect that she is a medical professional with the appropriate expertise or training to make such a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Similarly, the Veteran's friend's statement that the he observed the Veteran displaying sleep apnea-like symptoms during their deployment does not establish that the sleep apnea was aggravated by the second period of active service, only that the Veteran may have continued to experience symptomatology of the disability, which had onset between periods of active duty, while deployed.  For these reasons, the Board concludes the evidence does not show sleep apnea increased in severity during active service.  

Under the circumstances described above, a basis upon which to establish service connection has not been presented.  

ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


